Case 1:16-vv-00777-UNJ Document 24 Filed 03/29/17 Page 1 of 2




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-777V
                                     Filed: March 29, 2017
                                         UNPUBLISHED

****************************
CATHY SUTTER,                             *
                                          *
                     Petitioner,          *       Damages Decision Based on Proffer;
v.                                        *       Influenza (“Flu”); Shoulder Injury
                                          *       Related to Vaccine Administration
SECRETARY OF HEALTH                       *       (“SIRVA”);
AND HUMAN SERVICES,                       *       Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 30, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On March 29, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On March 28, 2017, respondent filed Respondent’s Rule
4(c) Report and Proffer on Damages (“Respondent’s Report and Proffer”) indicating
petitioner should be awarded $80,195.00. Respondent’s Report and Proffer at 4. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-00777-UNJ Document 24 Filed 03/29/17 Page 2 of 2




       Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $80,195.00 in the form of a check payable to petitioner,
Cathy Sutter. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2